Citation Nr: 0009994	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-39 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1952 to August 
1955.  

This case was before the Board in June 1998 at which time it 
was remanded for additional development of the evidence.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected low back disorder is manifested by 
significant limitation of motion and asssociated complaints 
of pain, requiring medication for relief.  

3.  The veteran has reported 3 years of college training.  
During service, he served as an air policeman and following 
service he worked for about 15 years for Ford Motors.  He 
last worked in April 1982 as a drive shaft assembler with 
Ford.  

4.  The veteran's service-connected disabilities consist of 
lumbosacral strain, ratable as 40 percent disabling and 
headaches rated as 10 percent disabling for a combined rating 
of 50 percent.  

5.  The veteran's two service-connected disabilities are not 
shown to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).

2.  The criteria for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service- 
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal. The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
Where an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

It is contended by and on behalf of the veteran that his low 
back disability is more severely disabling than currently 
evaluated.  It is asserted , in effect, that the service-
connected low back disorder results in impairment under the 
ordinary conditions of life that warrants the next higher 
evaluation.  The veteran claims that his low back problems 
have markedly interfered with his employment prospects and 
that when combined with his headaches render him 
unemployable.  

Factual Background.  Service medical records reveal that the 
veteran was treated for lumbosacral muscle strain in October 
1954 after he slipped and fell on his back while working in a 
furnace room.  He was hospitalized and then returned to duty 
after four days.  The next mention of his low back was in 
June 1955, when it was noted that the veteran had fallen out 
of a car and hurt his back again.  Examination at that time 
revealed some limitation motion.  Another entry about a week 
later noted findings of right paravertebral muscle spasm.  In 
mid-August 1955, about two weeks before service discharge, 
the veteran again had complaints of back pain.  

In March 1958, service connection for lumbosacral strain for 
the purpose of outpatient treatment only was granted.  
Thereafter, a rating action in May 1990 awarded service 
connection and a noncompensable rating for history of 
lumbosacral strain.  

In an August 1993 decision, the Board granted compensable 
ratings of 10 percent for the veteran's lumbosacral strain 
and 10 percent for his headaches, his only two service-
connected disabilities.  In that same decision, the Board 
denied service connection for disc disease of the lumbar 
spine.  

In November 1993, a statement from the veteran's treating 
physician, Steven Dovitz, M.D., was received in support of a 
higher rating for his lumbosacral strain.  The physician 
noted that the veteran's shoulder, cervical and lumbar 
conditions rendered the veteran unable to work.  (In an 
earlier letter, dated in January 1990, the same physician had 
stated that the veteran was unable to work due to 
hypertension, headaches, and cervical and prostatic 
disorders.  There was no mention at that time by the 
physician of lumbosacral strain or that it interfered with 
the veteran's employability.)  

On VA examination in December 1993, the veteran complained of 
back pain without radiation.  Forward flexion was to 35 
degrees, backward to 20 degrees, lateral flexion was 25 and 
30 degrees and bilateral rotation was to 45 degrees.  There 
was no objective evidence of pain on range of motion. X-ray 
showed narrowing of the discs L2-3 and L3-4 with some 
hypertrophic spurring of the vertebral bodies.  Diagnosis was 
osteoarthritis of the lumbar spine.  

A February 1994 letter from Dr. Dovitz reported that on 
examination he found marked limitation of forward and 
backward bending of the lumbar spine.  He also reported 
tenderness, spasms and pain on motion of the lumbar spine.  

On VA examination in August 1994, the veteran complained of 
low back pain radiating into the thighs and legs as well as 
numbness on the left.  The veteran complained of pain on any 
touching of the lumbar spine.  All motion was limited by 
complaints of pain.  Forward flexion was to 30 degrees, 
backward to 25 degrees, lateral flexion to 25 and 30 degrees.  
The examiner noted that the veteran got in and out of a chair 
and on and off the examining table with no problems.  He felt 
it was unusual for the veteran to have pain in every motion 
direction on testing and yet to be able to move as well as he 
did otherwise.  Diagnosis was osteoarthritis of the lumbar 
spine.  Computed tomography of the lumbar spine also revealed 
two bulging discs.  

A September 1994 letter from Dr. Dovitz noted a recent 
reexamination.  He reported the veteran had pain in the lower 
back most of the time of varying intensity.  Mild to moderate 
physical activities were said to cause exacerbation of the 
low back pain.  He again reported moderate paralumbar spasm, 
right greater than left and tenderness on palpation of the 
paralumbar muscles.  The doctor noted 10-degree loss of 
lumbar extension, 30-degree loss of lumbar flexion and 5 
degree loss of lumbar rotation.  The veteran had complaints 
of pain on flexion and extension of the lumbar spine.  
Neurological examination of the extremities was negative.  

A rating action in October 1994 awarded a 20 percent rating 
for lumbosacral strain, effective from the date of receipt of 
the November 1993 submission.  The veteran disagreed with the 
20 percent rating assigned and his appeal continued.  

A November 1994 letter from Dr. Dovitz reported his opinion 
that the veteran's demonstrated lumbosacral strain 
symptomatology met the rating criteria for severe lumbosacral 
strain.  He also provided a summary of his medical 
credentials.  

The veteran appeared at a personal hearing at the RO in March 
1995.  The veteran described his low back problems and 
expressed his belief that a higher rating was warranted.  

Analysis.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic 
codes identify the various disabilities. Where an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). The evidence in closest proximity to the 
recent claim is the most probative in determining the current 
extent of impairment.  Id.

Under Code 5292, moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent evaluation; a 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Code 5292.  

Under Code 5295, a 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

As shown above, the service-connected low back disability 
includes arthritic changes that under Code 5003 are rated 
based on limitation of motion of the lumbar spine under Code 
5292. Thus, an increased rating may be assigned if the 
veteran's low back disorder more nearly approximates the 
criteria for an increased rating under diagnostic codes 5292, 
or 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

At the time of the most recent VA examination in December 
1998, the veteran again had complaints of constant low back 
pain, for which he took medication for relief. Clinical 
examination demonstrated severe limitation of motion with 
associated pain with all motions, albeit the examiner noted 
that the severity of the complaints and limitation of motion 
were not consistent with the clinical findings. No muscle 
spasm or other signififcant indicia of impairment were 
reported. There was no evidence of fatigability or weakened 
movement. In the opinion of the Board, an evaluation of 40 
percent evaluation more appropriately contemplates the 
veteran's complaints of severe symptoms, such as pain and 
limited motion, even if somewhat exaggerated. The Board finds 
that the veteran has evidenced no additional manifestations 
not already contemplated, such as atrophy, weakness, 
incoordination, swelling or deformity. This 40 percent rating 
is the highest provided under Diagnostic Codes 5292 and 5295.  
The benefit of the doubt has been resolved in the veteran's 
favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.40, 4,45; DeLuca. 
As noted above, service connection is not in effect for 
degenerative disc disease of the lumbosacral spine and 
impairment clearly attributable to this condition may not be 
taken into account in rating the service-connected 
disability.
  

Total Rating

Factual Background.  In November 1994, the veteran file a 
claim for a total rating based on unemployability due to 
service connected disabilities.  He reported last working in 
1982 as a drive shaft assembler and that he had completed 3 
years of college.  

The status of the veteran's low back during the appeal period 
is set out above in the discussion of his claim for increased 
rating.  On VA examination in August 1994, the veteran 
reported having headaches since service.  He reported 
headaches about once a month and that they e would last for 
hours to about three days.  The examiner's diagnosis was 
history of headaches.  

A rating action in January 1995 denied a total rating based 
on individual unemployability due to service-connected 
disabilities.  The veteran disagreed with this determination 
and this appeal ensued.  

At the hearing in March 1995, the veteran testified that he 
was unable to continue on his last job at Ford due to his 
service-connected back disorder.  He felt that a total rating 
was warranted, as he was not able to work due to service-
connected disability.  

In August 1997, records relating to the veteran's award of 
Social Security disability benefits in 1983 were received by 
the RO.  These records show that the veteran's disability 
award was based primarily on his psychiatric status at that 
time and not on his physical status, which included his low 
back and headaches.  

Criteria.  Total disability will be considered to exist where 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340.  If the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily on the average impairment in earning capacity, that 
is, upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration 
shall be provided to veterans who are unemployable by reason 
of service-connected disabilities although they fail to meet 
the percentage standards set forth in paragraph (a) of this 
section. 38 C.F.R. § 4.16(b).  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with an average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose.  In determining whether an appellant is entitled 
to a total disability rating based upon individual 
unemployability neither an appellant's nonservice-connected 
disabilities nor advancing age may be considered.  Hersey v. 
Derwinski, 2 Vet. App. 91 (1996).  

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Analysis.  Initially, the Board notes that the veteran's 
claim is well grounded and that VA's duty to assist the 
veteran in this case has been fulfilled.  

The record shows that the veteran has significant 
disabilities, which are not service connected, i.e., severe 
chronic depression, organic mental syndrome, hypertension, 
shoulder and cervical spine disorders and prostatitis.  These 
nonservice-connected disabilities may not be considered in 
reaching the determination herein, as only service-connected 
disabilities may be considered.  The record also shows that 
the veteran does not meet the schedular criteria set out at 
38 C.F.R. § 4.16(a) for a total rating, even with the 
increase to 40 percent for his lumbosacral strain granted 
herein.  Nevertheless, the provisions of 38 C.F.R. § 4.16(b) 
provide that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  In 
addition, 38 C.F.R. § 3.321(b)(1) provides that to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with an average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be assigned.  The Board's task 
is to determine whether there are circumstances in this case 
apart from the nonservice- connected conditions and advancing 
age which would justify a total disability rating based on 
unemployability.

A review of the record shows that the veteran has completed 
three years of college and that his most significant service-
connected disability is his lumbosacral strain.  While this 
low back disorder could preclude employment that requires 
heavy manual labor, it would not preclude positions with less 
rigorous physical requirements, for which the veteran would 
be well suited based on his educational level.  Further, the 
veteran's headaches, his only other service-connected 
disability, occur only occasionally and are of relatively 
short duration and are not shown to be of such severity as to 
have any significant effect on his employability.  

While the evidence does reflect that the veteran has not been 
employed since 1981-82, the clinical findings of record fail 
to show that this unemployment is the result of his two 
service-connected disabilities.  The veteran was awarded 
Social Security Disability benefits based on mental and 
musculoskeletal disorders with the principal disability shown 
to be depression.  While the veteran's two service connected 
disabilities were considered in making that determination, 
the record is clear that these disabilities were not 
responsible for the veteran's unemployability at that time, 
nor are they shown currently to have such effect.  

The January 1990 letter of the treating physician shows that 
he, too, found the veteran unemployable due primarily to his 
non-service connected disabilities, although the veteran's 
headaches were mentioned.  However, the physician gave no 
consideration or even mention to the veteran's low back 
disorder, which was evaluated as only 10 percent disabling by 
the VA at that time.  Clearly, the veteran's failure to 
engage in substantially gainful employment beginning in 1981-
82 was not due to service-connected disabilities.  Further, 
the more recent records, while showing an increase in the 
severity of the veteran's lumbosacral strain, do not reflect 
that the veteran is unemployable due to service-connected 
lumbosacral strain and headaches. 

The Board has carefully considered the adverse effects of the 
veteran's two service-connected disabilities on his 
employability over the period in question; however, the 
evidentiary record is insufficient to support a finding that 
the veteran was precluded from substantially gainful 
employment due to these service-connected disabilities.  The 
service-connected disabilities are not shown to be productive 
of any unusual physical effects that are not covered by the 
ratings currently in effect. In reaching its decision, the 
Board has considered the opinion provided by the VA examiner 
in December 1998 to the effect the veteran was precluded from 
employment involving bending, lifting, or prolonged standing 
by degenerative disc disease of the lumbosacral spine. It 
again must be pointed out that service connection for disc 
disease of the lumbosacral spine is not in effect, being 
denied by the Board in August 1993. Impairment reasonably 
attributable to the service-connected lumbosacral strain is 
appropriately reflected by the 40 percent schedular 
evaluation assigned above, but is not shown, in and of 
itself, or in conjunction with service-connected headaches, 
to bar the veteran from substantially gainful employment 
Accordingly, the claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities must be denied.  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16.













ORDER

A 40 percent evaluation is granted for lumbosacral strain, 
subject to controlling regulations governing the payment of 
monetary benefits.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  




_______________________________
WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

 

